Citation Nr: 0120504	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  00-21 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder, to include post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel
REMAND

The veteran served on active duty from November 1951 to 
October 1955.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 1999, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
petition to reopen his claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD.  The veteran subsequently perfected an appeal of that 
decision.  A hearing on this claim was held in March 2001, 
before the undersigned Board member.

Significantly, while the veteran's claim was pending, 
38 U.S.C.A. § 5107 was amended, effective for all pending 
claims, to eliminate the requirement that the veteran submit 
a well-grounded claim in order to trigger VA's duty to 
assist.  Consequently, the VA is obligated to assist the 
veteran in the development of his claim, unless there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A (West Supp. 2001).  In addition to eliminating the 
well-groundedness requirement, the statute also amplified the 
duty to assist itself and more specifically defined it.  Id.  

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).  

While the claimant still has to meet the burden of reopening 
the underlying service connection claim in order to receive 
the entire scope of the new duty to assist presented in the 
VCAA, the Board notes that even in new and material claims, 
VA is under an obligation to obtain VA records and other 
evidence identified in the record.  

In testimony at his March 2001 hearing, and statements of 
record, the veteran asserts that he had received outpatient 
treatment for his psychiatric disorder at the VA medical 
center in Miami since his discharge from service.  In June 
1996 the RO requested outpatient and hospitalization records 
pertaining to the veteran from this facility for the period 
beginning on July 1995.  However, only hospitalization 
reports were forwarded to the RO.  No subsequent requests for 
the veteran's outpatient treatment records appear to have 
been made.  

Additionally, the Board notes that the RO has made several 
requests to the United States Armed Services Center for 
Research of Unit Records (USASCRUR) to verify the veteran's 
averred stressors.  Prior to receiving a reply from USASCRUR, 
the claims file was sent to the Board for consideration, and 
consequently, USASCRUR's response is not incorporated in the 
claims file.  The veteran has provided details of a claimed 
stressor (sinking of a U.S. Navy boat by friendly fire) that 
should definitely be verifiable, if it occurred.  
Verification of the stressor is critical to his claim, and 
must be accomplished.  

Accordingly, further development of the evidence is 
necessary.  To ensure due process, and to ensure that the VA 
has met its duty to assist the veteran in developing the 
facts pertinent to his appeal, the case is REMANDED to the RO 
for the following:

1.  The RO should secure copies of all VA 
outpatient treatment records pertaining 
to the veteran from the VA medical 
facility in Miami, Florida, from his date 
of discharge from service to the present.  
If necessary, archived records should be 
searched for potential treatment reports.

2.  Any documents or other response 
received from USASCRUR in connection with 
the RO's request to verify the veteran's 
stressors should be associated with the 
claims file.  If no response from 
USASCRUR has been received, the RO should 
again request from them a written 
response to the RO's previous inquiry.  
If the response from USASCRUR confirms 
the stressor reported by the veteran, he 
should be scheduled for a VA psychiatric 
examination to determine whether he has 
PTSD based on such stressor.  If such an 
examination is indicated and done, the 
examiner must review the veteran's claims 
file in conjunction with the examination.

3.  The RO must ensure that the 
development requested above is completed.  
The RO must also ensure that any further 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2095 (2000) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, codified at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001) are fully complied with 
and satisfied.  

4.  The RO should then review the 
veteran's claim.  If it remains denied, 
the appellant and his representative 
should be provided with an appropriate 
supplemental statement of the case , and 
given the opportunity to respond.

The case should then be returned to the Board, if in order, 
for further appellate review.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless he is notified.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


